Citation Nr: 0206507	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral degenerative 
arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel







INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office.  That decision denied service connection for 
degenerative arthritis of both knees and status post 
retropubic prostatectomy.  The veteran subsequently perfected 
his appeal with regard to both issues.  In January 2002, the 
veteran withdrew his appeal with regard to the issue of 
service connection for status post retropubic prostatectomy 
in writing.  Accordingly, the only issue now before the Board 
is the issue of entitlement to service connection for 
bilateral degenerative arthritis of the knees.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence reasonably shows that the symptoms of a pre-
existing bilateral knee condition increased in severity 
during service and were not a natural progression of the 
condition.


CONCLUSION OF LAW

A disability of the knees, claimed as bilateral degenerative 
arthritis, was aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1153 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claim for service connection for bilateral degenerative 
arthritis of the knees and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, which include a March 1964 letter from the 
veteran's private physician, private treatment records from 
1988 to 1998, VA examination reports from February 1999 and 
June 2000, and letters from the veteran's private physician 
dated June 1999 and February 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was given a 
Reserve Officers Training Corps (ROTC) enlistment examination 
in September 1962.  He was determined medically disqualified 
due to derangement of the right knee.  A March 1964 ROTC 
enlistment examination determined that the veteran was 
medical disqualified due to a tear of the medial meniscus and 
anterior cruciate ligaments of the left knee.

A letter from a private physician in the service medical 
records, dated March 1964, indicated that the veteran had 
surgery on his left knee in December 1964 (sic).  At that 
time, a torn medial meniscus of the left knee was repaired, 
as was a ruptured anterior cruciate ligament.  The note 
indicated his left knee was stable and asymptomatic.  The 
note also stated that in September 1963 the veteran had 
surgery on his right knee to repair a torn medial meniscus.  
His right anterior cruciate ligament was found to be missing 
as a result of a previous injury.  The physician stated that 
the veteran's right knee was completely asymptomatic and 
stable, and that there was no disability of the left knee.

A November 1967 pre-commission examination indicated that a 
waiver had been approved for the veteran's weak knees and he 
was qualified for service.

The October 1968 entrance examination noted a history of 
surgery on the knees and indicated that they were stable at 
the time of the examination.  A May 1969 treatment note 
indicated that the veteran reported with unstable knees.  The 
veteran reported that a recent training program had required 
prolonged standing.  The treatment note indicated that the 
veteran had an L2 profile due to old meniscus and ligament 
injuries in both knees.  The note also stated that the 
veteran was told he had chondromalacia.  The veteran reported 
that since going into active duty he got bilateral aching in 
the knees.  A May 1969 orthopedic consultation report 
indicated that the veteran was diagnosed with bilateral 
chondromalacia and bilateral traumatic arthritis.  The 
veteran was given an L3 profile in May 1969 due to internal 
derangement of both knees.

The July 1970 separation examination report noted that the 
veteran had an L3 profile for bilateral knees, but did not 
note any specific conditions or problems at that time.

An April 1988 private treatment note indicated that the 
veteran reported knee surgeries in 1963 and 1964.  He 
indicated that he fell skiing in December 1987 and felt a 
popping on the lateral side of the left knee.  The veteran 
reported pain in the patella area of both knees.  The 
physician's clinical impression was probable tear of the 
lateral meniscus and moderate degenerative arthritis of both 
knees.

A May 1988 private treatment note indicated that the veteran 
had arthroscopic surgery of the left knee.  He was diagnosed 
with multiple chondral loose bodies, severe degenerative 
arthritis in both the medial and lateral compartments, as 
well as the underside of the patella, a torn lateral meniscus 
and an old anterior cruciate ligament injury.

Private treatment notes between May and December 1988 
indicated that the veteran continued to seek treatment for 
pain in his left knee.  A November 1989 private treatment 
note indicated that the veteran again had arthroscopic 
surgery of the left knee.  He was diagnosed with 
patellofemoral degenerative arthritis of the left knee and a 
lateral femoral spur impinging on the iliotibial tract.

A November 1994 private treatment note indicated that the 
veteran had arthroscopic surgery of the right knee.  He was 
diagnosed with torn menisci, degenerative arthritis and a 
mass of the right leg.

An October 1996 treatment note indicated that the veteran was 
seen for an industrial injury, which occurred in August 1996.  
At that time he had re-aggravated degenerative arthritis of 
his left knee.

A November 1996 private treatment note indicated that the 
veteran fell in August 1996.  The note reported that the 
veteran continued to have significant symptoms in his lower 
back and right leg.  The knee pain resolved to where the 
veteran was prior to his August 1996 injury.  The physician 
noted that, in November 1994, the veteran had severe end-
stage degenerative arthritis of the left knee, mostly in the 
medial compartment, although the patella and lateral 
compartments were affected as well.

A December 1996 private treatment note indicated that the 
veteran had arthroscopic surgery of his left knee.  He was 
diagnosed with severe degenerative arthritis of the left knee 
with multiple loose bodies.

Private treatment notes from December 1996 to May 1997 
indicated that the veteran continued to seek treatment for 
his left knee.  An August 1998 private treatment note 
indicated that the veteran was being treated for bilateral 
arthritis of his knees, which had been aggravated by 
industrial injuries in his past.  The physician noted there 
were increasing symptoms of degenerative arthritis in both 
knees.

A February 1999 VA examination report noted that the veteran 
began to experience right knee problems while in physical 
training in military school in 1961 or 1962.  He underwent 
surgical repair.  The veteran then reported experiencing left 
knee pain following an injury and underwent surgery on that 
knee.  The veteran indicated that his knees were currently 
giving out on him three to four times a week.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
knees.

A June 1999 letter from the veteran's private physician 
reported that he had been treating the veteran for over ten 
years.  He stated that the veteran had end-stage degenerative 
arthritis in both knees.  The physician indicated that the 
veteran's history of knee problems went back to high school 
and college when he injured both knees.  He noted that, 
despite problems with his knees, the veteran entered service 
and was doing well until 1969 when he his knees became more 
symptomatic.  The physician indicated that, since service, 
the veteran has had intermittent difficulty with his knees.  
The physician stated his opinion that the veteran's knee 
problems pre-existed service, "however, there apparently was 
some worsening of his condition during the jungle training 
which aggravated the pre-existing condition."  A June 1999 
letter from the veteran to the private physician indicated 
that the private physician was given copies of the veteran's 
service medical records to assist him with furnishing an 
opinion.

A VA examination was conducted in June 2000.  The examiner 
read the claims file and examined the veteran.  The examiner 
stated his opinion that there was no permanent aggravation of 
the veteran's condition as a result of service.  He stated 
that the natural progression of the veteran's pre-existing 
right and left knee conditions is osteoarthritis.  In 
addition, the examiner stated that while the veteran may have 
had a temporary aggravation of his symptomatology, he had had 
significant surgery of both knees prior to service and 
significant symptoms just prior to entering service.

The veteran's private physician wrote a letter in February 
2002 reiterating his opinion that the veteran's pre-existing 
knee conditions worsened as a result of training and service.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the weight of the evidence is at least in 
equipoise regarding the grant of entitlement to service 
connection for bilateral degenerative arthritis of the knees. 
The reasons for this determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that when claiming entitlement to service 
connection for the aggravation of a preexisting condition, an 
appellant is not required to establish a causal link between 
his military service and the deterioration of his preservice 
disability, but must show only that the aggravation occurred 
in service.  See Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

Service medical records indicate that the veteran had injured 
both knees prior to surgery.  A March 1964 note from a 
physician in the service medical records indicate that the 
veteran had surgery to repair torn menisci in both knees and 
the anterior cruciate ligament in the left knee.  It was 
noted in the letter that the veteran's right anterior 
cruciate ligament was missing as result of a previous injury.  
The note also indicated that the veteran's knees were 
asymptomatic and stable after surgery.  The veteran's 1968 
entrance examination noted that his knees were stable.  
A May 1969 orthopedic consult diagnosed the veteran with 
bilateral chondromalacia and traumatic arthritis of both 
knees.  The Board notes that this diagnosis is the first 
diagnosis of arthritis of record.  Also in May 1969 the 
veteran was placed on an L3 profile due to the fact that his 
knees were now symptomatic.

A June 1999 letter from the veteran's private physician 
indicated the physician's opinion that "there apparently was 
some worsening of his condition during the jungle training 
which aggravated the pre-existing condition."  The Board 
notes that the veteran's private physician had reported 
treating the veteran for over ten years.  In addition, it is 
noted in the record that the physician reviewed the veteran's 
service medical records in addition to private treatment 
records when reaching his opinion - a factual basis similar 
to the VA examiner.

A June 2000 VA examination report noted that the aggravation 
of the veteran's condition was a natural progression of his 
disease.  The examiner stated his opinion that the veteran's 
pre-existing condition was not aggravated by service.  In 
reaching the this opinion, the VA examiner reviewed the 
veteran's claims file and examined the veteran.

The Board finds that the evidence is at least in equipoise 
with respect to the veteran's claim.  The record contains two 
competent medical opinions that viewed liberally place the 
evidence in relative equipoise on the question of whether the 
veteran's pre-existing bilateral knee condition was 
aggravated by service.  A definite link is not required and 
the opinions for and against the claim have plausible support 
and it does not appear desirable to seek additional opinions 
given those on file are from physicians well versed in the 
medical specialty.  The Board is mindful of the policy 
considerations in 38 C.F.R. § 3. 303(a) to be applied in 
claims for service connection and general policy 
considerations set forth in 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1997).  
Accordingly, service connection for bilateral degenerative 
arthritis of the knees is granted.


ORDER

Service connection for bilateral degenerative arthritis of 
the knees is granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

